Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-3,5-8,10-17,19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feroldi (US 2011/0018738).
Feroldi discloses a system comprising processor 310 (par. 84), and components configurable to determine first content for display 116 (Fig. 10) within an environment when speed of detected vehicle is greater than a threshold (pars. 82,97), and determining second content for display 121 (Fig. 1D) when speed of detected vehicle is less than a threshold (par. 83), the content transmitted to display (Figs. 1D,10), except for specifically stating that detected vehicles are in a field of view.  However, since Feroldi teaches that detected vehicles are sensed by motion detector 395 which can use IR, radar or ultrasonic waves (par. 80), and since Feroldi further shows a sector at which vehicle is detected (Fig. 10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to detect vehicles in a specific field of view, in order that undesired vehicles in other areas were not detected that were not intended to be identified with respect to a particular roadside sign.
Regarding claim 2, content is based on location of display in Feroldi since GPS inputs are used with respect to the sign (par. 37).
Regarding claim 3, Feroldi discloses use of static and dynamic images (Fig. 1D).
Regarding claim 5, Feroldi discloses transmitting display data to displays based on detected speed of vehicles (pars. 82,97).
Regarding claim 6, Feroldi selects display content based on speed of vehicles (par. 82,97).
Claims 7-8 are rejected for the same reasons as set forth above with regard to claim 1.
Claim 10 is rejected for the same reasons as set forth above with regard to claim 2.
Regarding claim 11, Feroldi teaches that a third sign (Fig. 1D, different section of display 110) or display 110 (Fig. 2) can be utilized when a third criteria is met, third criteria being that vehicle speed is either less than or greater than a specific speed.
Claims 12-14 are rejected for the same reasons regarding claims 3,5,6 as set forth above.
Claims 15-17 are rejected for the same reasons as set forth previously regarding claims 1 and 3.
Claims 19-20 are rejected for the same reasons as set forth above regarding claims 5-6.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 1-20, 1-20, and 1-15, respectively of U.S. Patent Nos. 9,607,510,  9,972,230,  10,304,360,  and 10,592,916,  in view of Feroldi. Feroldi discloses a system for detecting speeds of vehicles near a sign and presenting either static or dynamic images on the sign based on the detected speeds of nearby vehicles, as set forth above in paragraph No. 1, except for specifically stating that speeds of vehicles are detected in specific field of view.
DeLorean ‘510, DeLorean ‘230, DeLorean ‘360 and DeLorean ‘916 all disclose desirability of detecting vehicle speeds within specific viewing angles in order to determine what type of images to present on a display.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to use specific viewing angles to detect vehicle speed as suggested by DeLorean ‘510, DeLorean ‘230, DeLorean ‘360 and DeLorean ‘916, in conjunction with a roadside display system as disclosed by Feroldi, in order to avoid detecting vehicles that were not intended to be associated with a roadside display.
Regarding claims 4,9 and 18, DeLorean ‘360 discloses adjusting rate at which display is presented (claim 19).
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689